

109 HR 1971 IH: To extend the authority of the Secretary of the Interior to provide assistance to the local coordinating entity for the Atchafalaya National Heritage Area under subtitle B of Public Law 109–338.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1971IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Graves of Louisiana (for himself, Mr. Scalise, Mr. Higgins of Louisiana, and Mr. Johnson of Louisiana) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authority of the Secretary of the Interior to provide assistance to the local coordinating entity for the Atchafalaya National Heritage Area under subtitle B of Public Law 109–338.1.Atchafalaya National Heritage AreaNotwithstanding section 221 of subtitle B of Public Law 109–338, the authority of the Secretary of the Interior to provide assistance to the local coordinating entity for the Atchafalaya National Heritage Area shall terminate on the date that is 30 years after the date of the enactment of Public Law 109–338.